Citation Nr: 1046532	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-18 384	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with anxiety reaction.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran had active military service from January 1959 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that the Veteran requested and was scheduled for 
a video conference hearing before a Veterans Law Judge, but did 
not appear for the hearing.  Accordingly, the Board considers the 
Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704 (d), (e) (2010).  

In March 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for procedural and evidentiary 
development.  In September 2009, the Board again remanded the 
case to the AOJ so that proof could be included in the claims 
file that the development sought in the 2008 remand had in fact 
been completed.  

Unfortunately, the claims file does not now reflect that anything 
was done.  

More specifically, in March 2008 and again in September 2009, the 
Board noted that the most recent treatment records in the file 
were dated in 2006.  As a result, it was requested that the AOJ 
obtain and associate with the claims folder the Veteran's VA 
treatment records prepared since November 2005 as well as any 
identified private treatment records.  The Board also requested 
that the AOJ schedule the Veteran for a VA psychiatric 
examination.  The examiner was asked to reconcile his/her 
findings regarding employability with the findings of the 
Veteran's private treatment reports.  The AOJ was asked to 
provide the Veteran and his attorney with an updated Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter.  



The Board notes that, a review of the claims file suggests that a 
VCAA notice letter was prepared in July 2008 and was re-mailed in 
May 2009.  Both times, the letter was returned as undeliverable.  
In its 2009 remand, the Board instructed the AOJ to send the 
letter to yet another address.  There is no indication in the 
file that this was done.  Moreover, there is no clear indication 
in the claims file that the remainder of the development sought 
in either remand was actually done.  August 2010 correspondence 
from the Veteran's attorney suggests that the Veteran in fact 
underwent a VA examination in February 2009, but this letter is 
the only indication in the file that such an event occurred.  The 
attorney asked for the Board to provide a copy of the examination 
report, but the Board's Freedom of Information Act (FOIA)/Privacy 
Act Officer noted in her November 2010 response that a copy of 
such an examination report is not in the claims file.  

The Board recognizes the increased demands placed on the VA 
system to move cases quickly in an environment where the legal 
complexities surrounding adjudication of claims are rapidly 
increasing; however, the Board must require that copies of any 
evidentiary development, or records reflecting compliance with 
prior remand instructions be, at a minimum, included in the 
claims file.  Hence, the claim is once again remanded.  Such a 
remand will ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements.  The case is REMANDED to the AOJ for the 
following development:  

1.  The AOJ should clarify what 
development, if any, was done pursuant to 
the Board's March 2008 and September 2009 
remands.  If any development was 
accomplished, evidence of it should be 
associated with the claims file.  The AOJ 
must clearly document in the claims file 
what development, if any, was done.  The 
AOJ should send another updated VCAA notice 
letter to the Veteran and his attorney.  
The notice should be sent to the address 
used by the Board in its June 2010 
correspondence to the Veteran, unless the 
Veteran has provided a new address, in 
which case the notice should be sent to the 
new address.  

2.  If no development was done or is 
incomplete, the AOJ should complete the 
development as instructed by the Board's 
earlier remands as follows:

a. Obtain the Veteran's VA treatment 
records prepared since November 2005 and 
associate the records with the claims 
folder, to include the copy of any VA 
compensation examination performed in 
February 2009.  With authorization from 
the Veteran, the AOJ should take the 
steps necessary to obtain any private 
medical records identified by the 
Veteran.  

b. In the event that the Veteran has not 
been afforded a VA psychiatric 
examination, the AOJ should schedule the 
Veteran for a VA psychiatric examination 
to determine the current level of 
disability attributable to the PTSD with 
anxiety reaction.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review in connection with the 
examination.  All indicated tests should 
be conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The 
report of examination should contain a 
detailed account of all manifestations 
of the disability found to be present.  
A multi-axial assessment should be 
provided, and a thorough discussion of 
Axis V, with an explanation of the 
numeric designation assigned, should be 
included.  To the extent possible, the 
examiner should reconcile his/her 
findings regarding employability with 
the findings of Drs. R.B. and R.P.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  To help avoid future remand, the AOJ 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this remand.  All 
actions should be documented in the claims 
file.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim on the basis 
of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he and his attorney should be 
furnished a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  The AOJ should also 
respond to the attorney's request for a 
copy of a report of any VA examination 
conducted in February 2009.  Thereafter, 
the Veteran and his attorney should be 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

